— Levine, J.
Appeal from a decision of the Workers’ Compensation Board, filed November 21, 1984.
*942On July 21, 1975, the Workers’ Compensation Board approved a lump-sum, nonschedule adjustment in the amount of $8,500 and closed claimant’s case. The basis for the original claim, as disclosed in medical reports and in claimant’s own statements then before the Board, was a work-related, chronic dermatitis resulting in intermittent eruptions of hives and carbuncles, rendering claimant periodically totally disabled. The Board’s medical examiner concluded at the time that claimant had a permanent, partial disability.
The medical reports and clinical records submitted on claimant’s application to reopen his case disclose the same pattern of exacerbation and remission of the same symptoms. Accordingly, there was substantial evidence to support the Board’s conclusion that the medical evidence did not show any change in condition not contemplated at the time of the lump-sum closing. Therefore, the Board correctly applied the standard set forth in Workers’ Compensation Law § 15 (5-b) in denying claimant’s application to reopen the case (see, Matter of Krauss v Hudson Painting Corp., 79 AD2d 794; Matter of Primus v Continental Forge & Tool Co., 7 AD2d 178, 181).
Decision affirmed, without costs. Kane, J. P., Yesawich, Jr., Levine and Harvey, JJ., concur.